Citation Nr: 0433761	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from January 1968 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.                 

As an initial matter, the Board notes that service connection 
was previously denied for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), by a July 1999 Board 
decision.  Although the RO treated the appellant's more 
recent claim as reopened, the Board must also assess whether 
new and material evidence has been submitted sufficient to 
reopen the claim of service connection.  Wakeford v. Brown, 8 
Vet. App. 237 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obliged to 
determine whether there is new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, the issue on appeal has 
been characterized as set forth on the title page.  

The Board also notes that the decision set out below grants 
the application to reopen.  In this regard, the Board 
observes that the underlying issue of entitlement to service 
connection for PTSD is remanded to the RO via the Appeals 
Management Center in Washington, D.C.   


FINDINGS OF FACT

1.  By a July 1999 decision, the Board denied the appellant's 
claim for entitlement to service connection for a psychiatric 
disorder, to include PTSD.  

2.  On May 4, 2001, the appellant, through his 
representative, filed an application to reopen his claim for 
service connection for PTSD.   

3.  Evidence received since the Board's July 1999 decision, 
when considered in conjunction with all of the evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for PTSD.   


CONCLUSIONS OF LAW

1.  The July 1999 Board decision, which denied the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The evidence received since the July 1999 Board decision 
is new and material; the claim of service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD is warranted when there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2004).

The appellant's original claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, was 
denied by a July 1999 Board decision on the basis that the 
appellant did not engage in combat during service, and that a 
verified or verifiable stressor event in service was not 
shown.  That decision is final.  38 U.S.C.A. § 7104.  Once a 
decision becomes final, new and material evidence is required 
to reopen the claim which was denied.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156 
(2001); see also 66 Fed. Reg. 45,620 (2001).  The appellant's 
claim to reopen was filed on May 4, 2001.

The evidence of record considered in the July 1999 Board 
decision consisted of the appellant's service medical 
records, the appellant's personnel records, private medical 
treatment records from the Logan Mingo Mental Health Center, 
dating from October 1994 to March 1995, a VA psychiatric 
examination report, dated in April 1995, a VA general medical 
examination report, dated in April 1995, private medical 
treatment records from the Matewan-Red Jacket Medical Clinic, 
dated from September 1994 to September 1995, a private 
medical statement from D.E.S., M.D., dated in November 1995, 
a November 1996 statement from the appellant, a March 1998 
letter from the National Archives, a VA psychiatric 
examination report, dated in June 1998, and hearing 
testimony.   

The appellant's service medical records include the 
appellant's pre-induction examination report, dated in August 
1967.  In the pre-induction examination report, the appellant 
indicated that he had been rejected for military service due 
to "mental" reasons.  The appellant's remaining service 
medical records, including his August 1969 separation 
examination report, are negative for any complaints or 
findings of a psychiatric disorder, to include PTSD.   

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he served 
in the United States Army from January 1968 to August 1969.  
His Military Occupational Specialty (MOS) was as a truck 
driver, and his last duty assignment was with Company "B" 
of the 93rd Engineer Battalion (Construction).  The appellant 
received the National Defense Service Medial, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  The 
appellant's personnel records show that the appellant also 
had an MOS of power generating equipment mechanic.  According 
to the appellant's personnel records, the appellant served in 
the Republic of Vietnam from May 4, 1968 to August 6, 1969.  

In March 1995, the RO received private medical treatment 
records from the Logan Mingo Mental Health Center, from 
October 1994 to March 1995.  The records include an October 
1994 social history in which the appellant complained of 
difficulty sleeping and depression, with crying spells.  The 
appellant stated that he had trouble remembering things, was 
withdrawn, experienced headaches, and had problems 
controlling his temper.  He reported flashbacks from Vietnam, 
and he noted that he had had more difficulty dealing with 
flashbacks in the preceding year. The assessment was major 
depression.  Medical notes from December 1994 and February 
1995 include assessments of depression and PTSD.

In April 1995, the appellant underwent a VA psychiatric 
examination.  At that time, he indicated that he did not 
believe he could cope with, or attempt to obtain, employment 
because he was trying to deal with things he had seen in 
Vietnam.  He stated that he had difficulty sleeping, and 
reported having nightmares several times a week.  According 
to the appellant, he began having nightmares soon after he 
returned from Vietnam, but he was busy raising a family and 
the nightmares did not seem to be as severe.  He reported 
frequent crying episodes which were triggered by thoughts of 
Vietnam.  Upon mental status evaluation, the examiner stated 
that the appellant presented with symptoms of major 
depression.  The diagnosis was major depressive disorder, 
single episode.  The examiner recommended that the appellant 
continue to seek treatment at the Logan Mingo Mental Health 
Center. 

In April 1995, the appellant underwent a VA general medical 
examination.  At that time, he gave a history of chronic PTSD 
and the examining physician noted that the appellant had a 
rather prominent depressive history.  The pertinent diagnosis 
was PTSD, by history.

In September 1995, the RO received private medical treatment 
records from the Matewan-Red Jacket Medical Clinic, from 
September 1994 to September 1995.  The records do not reflect 
any psychiatric treatment for the appellant. 

In February 1996, the RO received a private medical statement 
from Dr. D.E.S., an orthopedic surgeon, dated in November 
1995.  In the November 1995 statement, Dr. S. indicated that 
the appellant had "reactive depression" in connection with 
treatment for a musculoskeletal disability.  

In July 1997, a hearing was conducted at the RO before a 
Member of the Board.  At that time, the appellant testified 
that while he was stationed in Vietnam, his unit came under 
daily enemy mortar attack, beginning in August 1969, and 
extending over a period of approximately two to two and a 
half months.  He stated that in approximately July 1969, he 
witnessed a friend run over a 14-year old girl in his truck.   

In June 1998, the appellant underwent a VA psychiatric 
examination.  At that time, he gave a history of driving a 
truck, working in construction, and hauling supplies in 
Vietnam.  The appellant stated that he assisted in 
construction of an air strip and performed guard duty.  
According to the appellant, while building the air strip, his 
unit was attacked by Vietnamese who were supposed to be 
protecting them.  The appellant reported that his unit was 
exposed to mortar fire.  He also noted that he witnessed the 
accidental death of a young girl who was run over by a truck.  
Following mental status evaluation, the diagnoses included 
recurrent depressive disorder, and PTSD with a Global 
Assessment of Functioning (GAF) score of 50; past year 52.  
The examiner stated that the reported stressors, by the 
appellant, fulfilled the criteria per DSM-IV for diagnosis of 
PTSD, as well as the appellant's subjective reported PTSD 
symptoms.  

Evidence received subsequent to the July 1999 Board decision 
consists of outpatient treatment records from the VA Medical 
Center (VAMC) in Huntington, from January 2000 to January 
2002, and from April 2002 to January 2003, a medical 
statement from E.R.P., M.S.W./L.S.W., Social Worker at the 
Logan Vet Center, dated in May 2001, letters from the 
National Archives and Records Administration (NARA), dated in 
January and February 2002, a VA PTSD examination report, 
dated in April 2002, a letter from the U.S. Armed Services 
Center for Unit Records Research (USASCURR), dated in 
September 2002, a VA PTSD examination report, dated in 
October 2002, and hearing testimony.    

In a May 2001 medical statement from Mr. E.R.P., 
M.S.W./L.S.W., Social Worker at the Logan Vet Center, Mr. P. 
stated that the appellant was a self-referral to the Vet 
Center Program, beginning in January 2000.  Mr. P. indicated 
that the appellant had been receiving treatment from a 
psychiatrist at the Huntington VAMC for stress, nerves, and 
PTSD-related symptoms.  Mr. P. noted that the appellant's 
affect was blunted and that he was very emotional, especially 
when discussing events in Vietnam.  According to Mr. P., the 
appellant reported nightmares, severe flashbacks, intrusive 
thoughts, depression, anxiety, panic attacks, isolation, 
anger, and avoidance of people, places, and things that 
reminded him of Vietnam.  The appellant had experienced 
suicidal ideation, but reported no current plan or intent.  
Mr. P. stated that the appellant had discussed during therapy 
sessions of incidents being stationed with the 93rd 
Battalion/Engineering Company B at Dong Tan and Mock Wa, 
Vietnam.  The appellant had discussed many incidents of 
receiving rocket/mortar incoming attacks.  He had discussed 
an incident of receiving rocket/mortar incoming attacks when 
the ammo dump at Dong Tan (possibly in July 1968) was blown 
up.  According to the appellant, the impact was so great that 
he was blown approximately 10 feet without injury.  The 
appellant noted that he was told that several American 
soldiers were killed during the incident.  He indicated that 
every time he heard the sounds of blasting from strip mining 
or blasting from recent road construction, it reminded him of 
the many rocket/mortar incoming attacks he had encountered.  
The appellant reported that in approximately September 1968, 
he was driving a truck in a convoy at Dong Tan when the truck 
in front of him blew up after hitting a land mine.  According 
to the appellant, while stationed at Mock Wa in 1969, he was 
performing night guard duty when he witnessed North 
Vietnamese soldiers blowing up the special forces compound.  
The appellant stated that several American soldiers were 
killed and severely wounded.  He noted that he could not 
remember specific dates or names of the American soldiers 
killed or wounded.  The appellant indicated that Vietnam 
continued to live in his mind every day of his life.  
Following mental status evaluation, the diagnosis was PTSD.  
Mr. P. stated that the appellant suffered from flashbacks, 
nightmares, intrusive thoughts, depression, anxiety, anger, 
panic attacks, and avoidance of people, places and things 
that reminded him of his Vietnam experiences.  According to 
Mr. P., the appellant's military experiences and symptoms 
were consistent with a diagnosis of PTSD as defined by the 
DSM-IV.   

In January 2002, the RO contacted the USASCURR and the NARA 
in an attempt to verify the appellant's claimed in-service 
stressors.  In a letter from the NARA, Modern Military 
Records, Textual Archives Services Division, to the 
appellant, dated in January 2002, it was noted that the 
records indicated that in July 1968, there were two mortar 
attacks in which no one was wounded or killed.  The records 
further indicated that in August, September, and October 
1968, there were "infrequent mortar and rocket attacks" and 
that a total of five men in the battalion were wounded during 
that quarter.  In addition, although the records indicated 
that Company B was moved to Moc Hoa in October, there were no 
mentions of attacks there.  Finally, it was noted that 
Special Forces Team A-402 was based in Moc Hoa.  The records 
of A-402 were very sparse and the few that they had for 1969 
did not mention the base as having been overrun. 

In a letter from the NARA, Modern Military Records, Textual 
Archives Service Division, to the RO, dated in February 2002, 
it was noted that the records of the United States Forces in 
Southeast Asia, from 1950 to 1975, had been searched and that 
a serious incident report discussing a traffic accident on 
August 1, 1969, involving a young Vietnamese girl had been 
located.  It was reported that the driver of the truck was a 
member of Company D, 93rd Engineer Battalion.  It was also 
noted that a copy of that report had been enclosed.     

In April 2002, the RO received outpatient treatment records 
from the Huntington VAMC, dated from January 2000 to January 
2002.  The records show that in February 2000 and June 2001, 
the appellant was diagnosed with PTSD and major depression.  

In April 2002, the appellant underwent a VA PTSD examination.  
At that time, the examiner stated that the appellant's claims 
file had been reviewed.  The appellant reported that he had 
served in Vietnam and that his MOS was as a truck driver.  He 
indicated that he participated in truck convoys and that he 
was under fire all of the time.  When asked to describe the 
most traumatic event, the appellant reported that he had 
witnessed the accidental death of a young girl who was run 
over by a truck.  The examiner noted that according to 
documentation, the appellant was not involved in direct 
combat and that overall, the appellant's level of traumatic 
exposure seemed to be moderate.  In regard to an assessment 
of whether the appellant met the DMV-IV criteria for PTSD, 
the examiner stated that the appellant reported a number of 
stressors and one of the stressors had been confirmed, 
namely, the incident when a tuck from his Battalion ran over 
a young woman.  The examiner noted that the appellant's 
account of his stressors was not specific, and that he was 
unable to give specific descriptions of the events, except 
for the one incident which had been confirmed.  The appellant 
was also unclear about his reaction to those incidents.  

The examiner noted that the appellant reported recurrent 
dreams and even some daytime intrusive phenomenon.  According 
to the examiner, the appellant could not be specific about 
the dreams when asked to describe them.  The examiner stated 
that the appellant did not show psychological distress when 
speaking about the dreams or about the recollections.          

The examiner further stated that according to the appellant, 
he led a fairly isolative life.  The examiner indicated that 
there was no clear, specific avoidance of any situations that 
may be related to Vietnam.  The examiner noted that the 
appellant reported diminished interest in activities and a 
feeling of detachment.  

Additionally, the examiner indicated that the appellant 
reported having difficulty sleeping and difficulty 
concentrating, although that was not borne out by the 
examination, and the fact that the appellant was currently 
depressed could have also affected his ability to 
concentrate.  According to the examiner, there were no signs 
of hypervigilance or exaggerated startle response.  

Following the mental status evaluation, the diagnoses 
included major depressive disorder and rule out PTSD, with a 
GAF score of 55.  The examiner stated that the appellant 
presented himself with symptoms of major depressive disorder, 
alcohol abuse, and some symptoms consistent with PTSD, but 
that he did not meet all criteria for PTSD.  According to the 
examiner, the symptoms of depression dominated the clinical 
presentation.  The examiner noted that the diagnosis of PTSD 
could not be ruled in or ruled out.     

In September 2002, the RO received outpatient treatment 
records from the Huntington VAMC, dated from April to 
September 2002.  The records show that in April 2002, the 
appellant's diagnoses were major depressive disorder and rule 
out PTSD.  

In a September 2002 letter from the USASCURR to the RO, the 
USASCURR noted that it was responding to the RO's request on 
behalf of the appellant concerning his PTSD claim.  The 
USASCURR stated that they were enclosing Operational Report-
Lessons Learned (OR-LL) submitted by the 93rd Engineer 
Battalion (93rd Engr Bn) for the period ending July 31, 1968.  
The report documented the significant activities of the 
elements of the unit, to include Company B (Co B).  
Furthermore, the report documented Dong Tam as the unit's 
main base area location during the reporting period.  
However, the report did not indicate an explosion at an 
ammunitions dump in July 1968, as stated by the appellant.  
Also enclosed were the OR-LL's submitted by the 93rd Engr Bn 
covering the period of November 1, 1968 to July 31, 1969 
which documented the significant activities of the elements 
of the unit.  In addition, enclosed was a March 26, 1969 
Daily Staff Journal (DJ) which documented an ammunitions dump 
explosion at Dong Tam.     

In October 2002, the appellant underwent a VA PTSD 
examination which was conducted by a board of two 
psychiatrists.  It was noted that the claims folder was 
reviewed prior to the examination.  Upon mental status 
evaluation, it was reported that the appellant talked 
immediately about his problems, nightmares, and what he went 
through in Vietnam, with a somewhat dramatic display of the 
facts.  The appellant then described most of the events in 
detail without any emotional problems.  The appellant's mood 
was sad and angry at times, and his affect was restricted due 
to depression.  Following the mental status evaluation, the 
diagnosis was major depressive disorder, recurrent, without 
psychotic features with a GAF score of 55.  The examiners 
stated that they agreed with the opinion of the examiner from 
the appellant's April 2002 VA examination that the appellant 
did not meet all of the criteria for PTSD.  According to the 
examiners, symptoms of depression dominated the appellant's 
clinical presentation.      

In February 2003, the RO received outpatient treatment 
records from the Huntington VAMC, from September 2002 to 
January 2003.  The records include a duplicative copy of the 
October 2002 VA PTSD examination report.  

In September 2004, a hearing was conducted at the RO before a 
Member of the Board.  At that time, the appellant testified 
that while he was stationed in Vietnam, his MOS was as a 
truck driver.  He stated that one of his stressors was 
witnessing the accidental death of a young girl when she was 
run over by a truck.  According to the appellant, he was also 
exposed to mortar attacks and sniper fire.     

The Board has reviewed the evidence since the July 1999 Board 
decision and has determined that the January and September 
2002 letters from the USASCURR, with attached OR-LL and DJ, 
and the February 2002 letter from the NARA, with attachment, 
are both "new and material."  38 C.F.R. § 3.156.  The 
aforementioned evidence is "new" in that it was not of 
record at the time of the Board's denial in July 1999.  
Moreover, the evidence is "material" because it is 
probative of the issue at hand, which is whether the 
appellant has a verifiable stressor.  The newly received 
evidence confirmed that in August 1969, there was a serious 
traffic accident involving a young Vietnamese girl, thereby 
verifying the appellant's reported stressor that he witnessed 
the accidental death of a girl who was run over by a truck 
driven by his friend.  The newly received evidence also 
confirms that the appellant's unit in Vietnam experienced 
mortar and rocket attacks.  These stressors were not verified 
at the time of the Board's July 1999 decision.     

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Thus, 
in light of the above, it is the Board's determination that 
the aforementioned evidence is both "new and material."  
The evidence shows that the appellant has verified stressors, 
and tends to support the appellant's claim in a manner not 
previously shown.  Accordingly, the appellant's claim for 
PTSD is reopened.      


ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been received; to this extent, the 
appeal is granted.   


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for PTSD must be adjudicated on a de 
novo basis without regard to the finality of the July 1999 
Board decision.      

As previously stated, the evidence of record confirms that in 
August 1969, there was a serious traffic accident involving a 
young Vietnamese girl, thereby verifying the appellant's 
reported stressor that he witnessed the accidental death of a 
girl who was run over by a truck driven by his friend.  The 
evidence of record also confirms that the appellant's unit in 
Vietnam experienced mortar and rocket attacks.  

In light of the above, the next question for the Board to 
address is whether the appellant indeed experiences PTSD, and 
if he does have PTSD, whether there is a link, established by 
medical evidence, between current symptomatology and the in- 
service stressors.  See 38 C.F.R. § 3.304(f) (2004).  In this 
regard, the Board notes that the evidence of record shows 
that there are discrepancies in the medical opinions 
regarding the question of whether the appellant indeed 
experiences PTSD.  Additionally, in light of the 
discrepancies, the Board is of the opinion that a VA 
psychiatric examination, as specified in greater detail 
below, should be performed.

In the September 2004 Travel Board hearing, the appellant 
testified that he was currently receiving treatment for his 
PTSD at the Logan Vet Center and the Huntington VAMC.  In 
this regard, the Board notes that while the evidence of 
record includes a medical statement from the Logan Vet 
Center, the evidence is negative for any treatment records 
from the Logan Vet Center.  In addition, while the evidence 
of record includes outpatient treatment records from the 
Huntington VAMC, there are no records past January 2003.  
Inasmuch as the VA is on notice of the existence of 
additional records, these records should be obtained prior to 
any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD at any time following military 
service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include medical 
treatment records from the Logan Vet 
Center and outpatient treatment records 
from the Huntington VAMC, from January 
2003 to the present.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA examination 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the June 
1998 VA examination report (where the 
examiner opined that the appellant met 
the criteria for PTSD secondary to his 
reported stressors), the April 2002 VA 
examination report (where the examiner 
concluded that the appellant presented 
himself with symptoms of PTSD, but that 
he did not meet all criteria for PTSD), 
and the October 2002 VA examination 
report (where the examiners opined that 
the appellant did not meet all of the 
criteria for PTSD).    

All indicated tests are to be conducted.  
The RO is to inform the examiner of the 
appellant's verified stressors, which 
specifically include the incident when he 
witnessed the accidental death of a girl 
who was run over by a truck driven by his 
friend, and the fact that his unit in 
Vietnam experienced mortar and rocket 
attacks.  The RO is requested to further 
inform the examiner that only the 
aforementioned stressors, and any other 
stressor(s) which has been verified by 
the RO, may be used as a basis for a 
diagnosis of PTSD.  After receipt of any 
test results, and completion of a 
psychiatric evaluation, the examiner 
should provide an opinion as to whether 
the appellant currently has PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
then the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in- service stressors.  
The sufficiency of the stressor(s) to 
establish the diagnosis of PTSD should be 
noted.  If the diagnosis of PTSD is not 
deemed appropriate, the examiner should 
specifically explain this position in 
light of the other findings of PTSD, 
specifically the finding of PTSD by the 
examiner in the appellant's June 1998 VA 
examination.  A complete rationale of any 
opinion expressed should be included in 
the examination report. The report 
prepared should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report address all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



